In an action for rescission of the sale of a business and for other relief, the appeal is from an order enjoining pendente lite, on conditions, the disposal of promissory notes constituting part of the purchase price and collateral. Order affirmed, with $10 costs and disbursements. The injunction comes within the scope of section 878 of the Civil Practice Act if the disposition of the notes would tend to render the judgment ineffectual. (Ocorr v. Lynn, 105 Misc. 489; cf. Babho Realty Co. v. Feffer, 230 App. Div. 866.) Nolan, P. J., Wenzel, Murphy and Ughetta, JJ., concur; Beldock, J., not voting.